United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1643
Issued: December 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through her attorney, filed a timely appeal from a May 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for an employment-related injury. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
back condition in the performance of duty causally related to factors of her federal employment.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 5, 2012 appellant, then a 55-year-old transportation security officer, filed
an occupational disease claim (Form CA-2) alleging a back strain due to factors of her federal
employment, including lifting heavy bags at work. She did not stop work but was placed on
light duty.
In an October 4, 2012 letter, OWCP notified appellant of the deficiencies of her claim
and allotted her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement that she lifted a heavy bag at work and her
back began to hurt. She stated that she heard a popping noise in her back and could not get out
of bed due to muscle spasms and pain.
Appellant submitted reports dated September 5 through December 3, 2012 from
Dr. Richard Gilliam, a Board-certified family practitioner, who diagnosed low back pain and
“hyperextension of joint.” She complained of mid-thoracic and lumbar back pain radiating down
to the anterior thigh, right leg to foot. Dr. Gilliam noted that appellant’s chronic back pain was
precipitated by a lifting event at work. He restricted her from lifting or carrying more than five
pounds.
By decision dated December 18, 2012, OWCP denied the claim on the basis that the
medical evidence failed to establish a causal relationship between the diagnosed back conditions
and the implicated employment factors.
On December 26, 2012 appellant, through her attorney, requested an oral hearing by
telephone before an OWCP hearing representative. She submitted reports dated December 21,
2012 and February 25, 2013 from Dr. Gilliam who opined that her low back pain was causally
related to lifting heavy bags at work. Appellant also submitted physical therapy notes dated
January 14 and 28, 2013. A January 7, 2013 magnetic resonance imaging (MRI) scan report
revealed active degenerative disc disease at T10-11 and chronic older degenerative changes at
L4-5.
On March 14, 2013 a telephone hearing was held before an OWCP hearing
representative. Appellant provided testimony and the hearing representative held the case record
open for 30 days for the submission of additional evidence. She submitted a December 25, 2012
report from Dr. Moira Petirs, an emergency medicine physician, who diagnosed low back pain
and stated that appellant reported injuring her back while lifting a heavy bag at work.
By decision dated May 28, 2013, an OWCP hearing representative affirmed the
December 18, 2012 decision. She found that Dr. Gilliam did not adequately describe the work
events giving rise to appellant’s treatment or a discussion of causal relationship.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish a claim that
federal employment factors caused or aggravated her back condition. Appellant submitted a
statement in which she identified the factors of employment that she believed caused the
condition, including lifting heavy bags at work. However, in order to establish a claim that she
sustained an employment-related injury, she must also submit rationalized medical evidence
which explains how her medical conditions were caused or aggravated by the implicated
employment factors.7

2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

See O.W., supra note 4.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).

3

In his reports, Dr. Gilliam diagnosed low back pain and “hyperextension of joint.” He
stated that appellant’s chronic back pain was precipitated by a lifting event at work and opined
that her low back pain was causally related to lifting heavy bags at work. Dr. Gilliam did not
fully address the nature of the lifting activities appellant performed at work. Further, he failed to
provide a rationalized opinion explaining how factors of appellant’s federal employment, such as
lifting heavy bags at work, caused or aggravated her back condition. Dr. Gilliam noted that
appellant’s condition occurred while she was at work, but such generalized statements do not
establish causal relationship because they merely repeat the employee’s allegations and are
unsupported by adequate medical rationale explaining how her physical activity at work caused
or aggravated her diagnosed conditions.8 Thus, the Board finds that the reports from Dr. Gilliam
are insufficient to establish that appellant sustained an employment-related injury.
On December 25, 2012 Dr. Petirs diagnosed low back pain and indicated that appellant
reported injuring her back while lifting a heavy bag at work. As stated above, the Board finds
that such generalized statements do not support causal relationship. Dr. Petirs merely repeated
appellant’s allegations and did not provide medical rationale explaining how her physical activity
at work actually caused or aggravated the diagnosed conditions.9 The Board finds that the report
from Dr. Petirs is insufficient to establish that appellant sustained an employment-related injury.
The physical therapy notes dated January 14 and 28, 2013 are of no probative value as
physical therapists are not physicians under FECA.10 As such, the Board finds that appellant did
not meet her burden of proof with these submissions.
The January 7, 2013 MRI scan report is diagnostic in nature and therefore does not
address causal relationship. As such, the Board finds that it is insufficient to establish
appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. For the
reasons stated above, the Board finds the attorney’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

Id.

10

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a back condition in the performance of duty causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

